The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated March 22, 2022. Applicant amended claims 21, 23-28, and 30-40. Claims 21-40 are pending.
Applicant's arguments have been considered and are persuasive as previously discussed during the interview conducted on February 14, 2022. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Fink (U.S. Publication 2007/0019156). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sendai (U.S. Publication 2002/0105505) and in further views of Imaizumi et al. (U.S. Publication 2004/0186351, hereinafter “Imaizumi”) and Fink (U.S. Publication 2007/0019156).
As to Claims 21, 30, and 36, Sendai discloses an apparatus in Fig. 4 comprising:
at least one illumination light source (110) in Par. [0110] configured to emit illumination energy;
an illumination control system (150) in Par. [0110] and (101, 140) in Par. [0111] connected to the at least one illumination source, wherein the illumination control system comprises a member (100) in Par. [0111] configured to be at least partially inserted into a patient; and
an image capture device (107) in Par. [0111] including a plurality of pixels "pixels" in Par. [0115], wherein the plurality of pixels is configured to detect illumination energy of any wavelength in the visible spectrum (during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods).
However Sendair does not specifically disclose the plurality of pixels being configured to detect each wavelength. Imaizumi teaches in the analogous field of endeavor of endoscopic image acquisition that multiple CCDs produce not only visible light images in [0108] and [0246] yet also wavelengths in the infrared spectrum in [0208] via filter (50) as shown in Fig. 14 located in front of the CCDs for desired imaging characteristics. It would have been obvious to one of ordinary skill in the art that Sendai’s disclosure of utilizing stimulating-light cutoff filter in order to remove unwanted wavelengths is utilized in combination with an image capture device that is configured to detect illumination energy of any wavelength in the visible spectrum as taught by Imaizumi to fulfill the same function with predictable results of image acquisition of desired wavelengths.
However Imaizumi does not specifically disclose wavelength sensitivity of each pixel for each and every wavelength in the visible spectrum simultaneously. Fink teaches in the analogous field of endeavor of endoscopic image acquisition “endoscope” in [0017] and [0077] wherein each of a plurality of pixels is configured to detect illumination energy of each wavelength in the visible spectrum via “active pixel sensors” and “Foveon sensors” in [0084]. This evidences the level of ordinary mechanical skill in recognizing the active pixel and Foveon sensors and CCDs as equivalent alternatives for providing the same predictable result of converting light to electrical signal. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the image sensors of Imaizumi with the image sensor equivalents as taught by Fink as an obvious equivalent in combination and/or alternatively since it has been shown by Fink that each will provide the predicable result of converting light to electrical signal (Fink, [0084]).
Claims 30 and 36 substantially recite the structure of Claim 21 and are similarly rejected.  As to Claim 30 in particular, Sendai discloses at least a first illumination energy and a second illumination energy different from the first illumination energy as described in [0114] and Figs. 1 and 5 having different wavelength filters. As to Claim 36 in particular, Sendai discloses at least a first illumination energy at a first wavelength and a second illumination energy at a second wavelength as described in [0114] and Figs. 1 and 5 having different wavelength filters wherein the first and second illumination energy are necessarily detected by each of the plurality of pixels when the corresponding illumination energy is emitted during normal operation (e.g. during the respective illumination period of each of the white light, IR reflected light, and fluorescent-light image acquisition periods).
As to Claim 22, Sendai discloses the apparatus of claim 21, wherein the image capture device is configured to form an image “images” in Pars. [0109]-[0110] for each wavelength of illumination energy received by the plurality of pixels from an object onto which the illumination energy is emitted.
As to Claim 23, Sendai discloses the apparatus of claim 22, wherein the image capture device is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy.
As to Claim 24, Sendai discloses the apparatus of claim 22, wherein each wavelength of illumination energy received includes a sequence of illumination energy corresponding to a green, a blue, and a red light as described in Pars. [0064] and [0112]-[0114].
As to Claim 25, Sendai discloses the apparatus of claim 22, further comprising a processor (330) in Par. [0164] and “control computers” (150)/(200)/(360) in Pars. [0110]/[0142]/[0164] and [0199], wherein the processor is configured to generate a composite of the images formed for each wavelength of illumination energy.
As to Claim 26, Sendai discloses the apparatus of claim 25, wherein the processor is configured to control the illumination control system to produce a sequence of illumination energy corresponding to each wavelength of illumination energy as described in Pars. [0064] and [0112]-[0114].
As to Claim 27, Sendai discloses the apparatus of claim 26, wherein the processor is configured to generate a composite “composite-image” in [0054] and [0067] of the images formed for each wavelength of illumination energy emitted, and wherein the composite is formed based on an intensity of the illumination energy of each wavelength.
As to Claim 28, Sendai discloses the apparatus of claim 22, wherein each of the plurality of pixels is configured to detect illumination energy of a same wavelength to form the image in Pars. [0109]-[0110] for each wavelength of illumination energy.
As to Claim 29, Sendai discloses the apparatus of claim 21, wherein the illumination control system is configured to select the wavelength of the illumination energy output from the at least one illumination light source in Pars. [0064] and [0112]-[0114].
Claims 31-35 and 37-40 substantially recite the structure of claims 22-29 and are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20120209090, 20120123205, 20110275912, 20110206291, 20110069315, 20110063427, 20090180115, 20080195128, and 20070182962 are cited to show endoscopes with Foveon sensors. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795